Citation Nr: 0110475	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a left ankle 
disability, claimed as residuals of a left ankle fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for sacroiliac strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1991 to 
March 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for residuals of 
a left ankle sprain, claimed a residual of a left ankle 
fracture, and granted service connection for sacroiliac 
strain, evaluated it as 10 percent disabling, effective March 
23, 1999, the date of claim. 

In connection with this appeal, the veteran requested a 
personal hearing before a Member of the Board at the RO, but 
he withdrew his hearing request in July 2000.  38 C.F.R. § 
20.704(e) (2000).  Thus, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as requested.


FINDING OF FACT

Since his award of service connection, the veteran's 
sacroiliac strain has been manifested by subjective 
complaints of tenderness, pain, greater with bending, 
lifting, or prolonged standing, and occasional left-sided 
radiating pain; and objective medical evidence of pain and 
decreased range of motion without objective findings of 
spasms, radiculopathy, weakness, swelling, or abnormal 
movement.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for sacroiliac strain have not been met.  38 U.S.C.A. 
§ 1155, (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5294, 
5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

April 1993 in-service medical records indicate that the 
veteran complained of, and was treated for, low back pain.  

A January 1999 private medical examination report indicates 
that he sought treatment for recurring bouts of left-sided 
low back pain in the sacroiliac area.  He stated that there 
was no radiation and that the onset of pain was 
unpredictable.  The examining physician noted that the 
veteran appeared to be in no acute distress.  However, slight 
scoliosis to the right was reported.  There was increased 
pain with left lateral flexion compared with right lateral 
flexion.  Straight leg raising was negative, and patellar and 
Achilles reflexes were symmetrical.  The physician diagnosed 
sacroiliac strain and suggested mild back exercises and 
weight loss.  

March 1999 apparently private medical chart notations 
indicate complaints of pain in the left sacroiliac area with 
occasional radiation to the left knee.  The physician noted a 
tendency to lean to the right and bear weight on the right 
side.  There was a tender point in the left sacroiliac area.  
The physician assessed sacroiliac strain and obesity and 
recommended low-impact aerobic exercise and stretching.  

By July 1999 rating decision, the RO granted service 
connection for sacroiliac strain, evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Codes 5294-5295.

In December 1999, a fee-basis examination was conducted at 
which time the veteran reported constant pain in the left 
iliac crest area and occasional pain in the left posterior 
thigh.  He stated that heavy lifting and prolonged standing 
were difficult.  He denied paresthesia of the lower 
extremities and bowel or bladder dysfunction.  Additionally, 
he stated that he did not require any assistive device to 
ambulate.  The neurologic portion of the examination yielded 
the following results: Motor function was 5/5 in the lower 
and upper extremities and the sensory nerves in the upper and 
lower extremities were intact.  Reflexes were 2+ at the 
biceps, triceps, brachioradialis, patellae, and the Achilles 
tendon.  Examination of the lumbar spine did not reveal heat, 
redness, drainage, effusion, swelling, weakness, 
radiculopathy, or abnormal movement.  There was no evidence 
of muscle spasm.  The physician noted tenderness and that 
range of lumbar motion was limited by pain.  However, there 
was no weakness, fatigability, or lack of endurance.  X-ray 
studies showed transitional lumbosacral vertebrae.  The 
diagnosis was sacroiliac strain with incidental transitional 
vertebrae.  

Law and Regulations

Initially, the Board notes that while this claim was decided 
by the RO before enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), a remand to the RO for additional action pertaining 
to this issue is unwarranted as VA has already met its 
obligations to the veteran under that statute.  All relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating his claim.  The RO obtained service medical 
records, private medical records, and arranged for a 
comprehensive fee-basis examination.  Also, the RO issued a 
detailed statement of the case.  Consequently, VA has 
satisfied its duty to the veteran under VCAA.  As the RO 
fulfilled the duty to assist, and as the change in law has no 
material effect on adjudication of this claim, the Board 
finds it can consider the merits of this appeal without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability rating, VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2 (2000), requiring an evaluation 
of the complete medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.3 (2000).

The Court has held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Analysis

As stated above, the veteran is currently rated 10 percent 
disabled under 38 C.F.R. § 4.71a, Codes 5294-5295.  

Lumbosacral strain (38 C.F.R. § 4.71a, Code 5295) as well as 
sacroiliac injury and weakness (38 C.F.R. § 4.71a, Code 5294) 
are evaluated under the same criteria.  See 38 C.F.R. 
§ 4.71a, Codes 5294, 5295.  With slight subjective symptoms 
only, a noncompensable evaluation is warranted.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  Where 
symptoms are severe with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id

The veteran's symptoms do not warrant an evaluation of 
greater than 10 percent under 38 C.F.R. § 4.71a, Codes 5294, 
5295.  Upon objective examination, he was shown to experience 
limitation of motion due to pain as well as tenderness.  The 
examining physician specifically noted the absence of muscle 
spasms.  The record does indicate that pain causes limitation 
of motion, but there is no evidence to suggest loss of 
lateral spine movement.  Thus, an evaluation of 20 percent is 
not warranted under 38 C.F.R. § 4.71a, Codes 5294, 5295.

Under 38 C.F.R. § 4.71a, Code 5292, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a maximum 40 percent rating is 
warranted for severe limitation of motion.  However, that 
code is not applicable in the present instance. 38 C.F.R. 
§ 4.71a, Codes 5294, 5295 already contemplate limitation of 
motion in the lumbar region.  Thus, a rating under Code 5292 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14; 
Esteban, supra.  Further, the record is silent regarding the 
extent of limitation of lumbar spine motion.  Specifically, 
although the examining physician discussed limitation of 
motion, he did not describe it as slight, moderate of severe.  
However, the veteran is able to perform heavy lifting; and 
although it causes pain, he does possess the requisite range 
of motion to perform that task.  Thus, an evaluation of 
greater than 10 percent would not warranted under 38 C.F.R. § 
4.71a, Code 5292.  Generally, the higher of two evaluations 
is to be applied.  38 C.F.R. § 4.7.  As Code 5292 does not 
provide for an evaluation greater than that warranted under 
Codes 5294, 5295, it need not be applied in this case.  Id.

The Board recognizes that the Court, in DeLuca, supra, held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40 provides 
that disability of the musculoskeletal system is the 
inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  The provisions of 38 
C.F.R. § 4.45 and 4.59 contemplate inquiry into whether there 
is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable. 

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
however, given the low back symptomatology delineated in the 
objective medical evidence of record, the Board finds that an 
additional "symbolic" range of motion loss for pain, excess 
fatigability, and decreased functional ability is not 
warranted.  The veteran's 10 percent rating is based on pain 
on motion.  There is no credible evidence that additional 
factors, such as incoordination, restrict motion to such an 
extent that the criteria for a rating higher than 10 percent 
would be justified.  See DeLuca, supra.  In summary, the 
evidence does not demonstrate additional functional loss due 
to pain to warrant assignment of an increased evaluation 
based on application of 38 C.F.R. §§ 4.40, 4.45,4.59.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath, supra.  However, the Board finds no 
basis upon which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of low back disability not contemplated in the currently 
assigned 10 percent rating as permitted under the Schedule.

In conclusion, the competent and probative evidence of record 
does not justify the award of an increased disability 
evaluation for sacroiliac strain.


ORDER

An initial evaluation in excess of 10 percent for service-
connected lumbosacral strain is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

The veteran is shown to have injured his left ankle in 
November 1993.  X-ray studies revealed no fracture, and he 
received treatment at that time.  However, the claims file 
contains no evidence with respect to the current state of his 
left ankle.

Pursuant to the newly-enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A), VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim.  This includes informing the veteran of all the 
evidence needed to support his claim.  Additionally, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

In order to make a determination with respect to his claim, 
the Board requires information regarding whether he has a 
current left ankle disability and, if so, whether such is 
related to the in-service left ankle injury.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA are 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent guidance provided by VA, 
including, among other things, final 
regulations, General Counsel precedent 
opinions, and subsequent court decisions.

2.  The RO should ask the veteran whether 
he received any post-service treatment 
for his left ankle.  If so, the RO should 
obtain information with respect to dates 
and locations of treatment and obtain the 
identified records.  Of course, the RO 
should obtain the necessary release if 
private medical records are listed.

3.  Next, the RO should schedule the 
veteran for a VA medical examination.  
The examiner should describe all current 
disability, if any, associated with the 
veteran's left ankle, and be asked to 
provide an opinion regarding whether any 
such ankle disability is related to the 
in-service left ankle sprain.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After taking any additional development deemed appropriate in 
addition to that requested above, the RO should readjudicate 
the issue of service connection for a left ankle disability, 
claimed as residuals of a left ankle fracture.  If the 
benefit sought on appeal remains denied the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 


